*819OPINION.
Lansdon:
From the above findings of fact it follows that the petitioner is entitled to deductions of $11,518.55 for repairs and supplies erroneously capitalized; $10,089.11 for expense items carried in the personal account of Reese; $2,356.70 for additional teaming expense; $10,330 for commissions paid to secure drilling contracts ; and $144.35 for additional compensation insurance premiums. Deductions for depreciation on drilling tools and for depletion on the school house lease should be allowed on the basis of our findings.
The facts presented with respect to the remaining deductions claimed fail to justify their allowance. The evidence does not establish the cost of the automobile or the year in which it was discarded. Worthlessness in the taxable year of the debts and leases is not established. Campbell and Barry disputed their liability.

Decision will he entered under Bule 50.